Citation Nr: 0921600	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-20 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for benign positional 
vertigo.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to 
September 1963, from September 1963 to December 1966, and 
from December 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision rating 
decision in which the RO, inter alia, denied service 
connection for benign positional vertigo (claimed as 
vertigo).  The Veteran filed a notice of disagreement (NOD) 
in September 2007, and the RO issued a statement of the case 
(SOC) in May 2008.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
July 2008.  

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.  During the 
hearing, the Veteran submitted additional documentary 
evidence, along with a signed waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service treatment records reflect shrapnel 
wounds to his head during service, objective medical evidence 
reflects that the Veteran has current vertigo, and the 
medical opinion evidence tends to support a finding that the 
Veteran's current vertigo disability is medically related to 
his in-service injuries.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for benign 
positional vertigo are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2008).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of the 
above, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for benign 
positional vertigo is warranted.

The service treatment records reflect that the Veteran 
suffered multiple shrapnel wounds to his head, arms, right 
leg and abdomen.

Post-service, on examination in February 1969, the Veteran 
reported headaches, dizziness and blurred vision.  The 
Veteran was diagnosed with residuals of multiple shell 
fragment wounds (SFW) to his head, arms and abdomen with 
retained foreign bodies in his skull.

An MRI in November 2003 demonstrated susceptibility artifact 
associated with left scalp shrapnel fragments.

In a November 2006 letter, a private neurologist commented 
that the Veteran suffered from vertigo due to acoustic head 
trauma.  

In a June 2007 letter, a private doctor stated that the 
Veteran had vertigo intermittently for a long time since he 
was injured in a mortar attack in Vietnam.  The doctor 
concluded that the injuries he sustained in the mortar attack 
were the cause of his vertigo.

On VA examination in January 2008, the Veteran reported 
suffering a large concussive blow to his head during a mortar 
attack in Vietnam which resulted in immediate vertigo and 
decreased hearing.  It was noted that the Veteran had some 
shrapnel in the left side of his head that had to be removed.  

In an April 2008 addendum, the January 2008 VA examiner 
offered that he could not provide opinion with respect to the 
likely vertigo and the acoustic trauma injury the Veteran 
sustained in 1968 without resorting to mere speculation.

As indicated, objective evidence reveals that, during 
service, the Veteran suffered from, among other things, 
shrapnel wound to his head.  Moreover, the Veteran has 
asserted, and the post-service evidence seems to indicate, 
that the Veteran has suffered from dizziness from 1969 
onwards.  The Board observes that the Veteran has been 
consistent in his reports as to the occurrence of the injury 
and resulting problems.

The Board further notes that, on the statements from a 
neurologist in November 2006 and the June 2007 statement from 
the Veteran's treating physician-that the injuries the 
Veteran sustained in the mortar attack in service were the 
cause of his vertigo-tend to suggest that there exists a 
medical nexus between the Veteran's current vertigo and his 
active service.  As these opinions were based on treatment of 
the Veteran and consideration of his medical history and 
assertions, the Board finds them probative of the medical 
nexus question.  

The Board has considered the report of April 2008 addendum in 
which the January 2008 VA examiner stated that he was unable 
to provide opinion of a nexus without mere speculation.  
Clearly, this opinion is not supportive of the claim.  
However, because the examiner provided no opinion with 
respect to the etiology of the Veteran's vertigo, his 
comments cannot be interpreted as ruling out a relationship 
between current disability and service.  As such, the Board 
finds that the April 2008 comments do not directly contradict 
the opinions of the private treatment providers.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence, to include the documented 
treatment for a shrapnel wound to the Veteran's head during 
service, credible evidence of continuing symptoms, competent 
evidence of a current vertigo disability, and the collective 
medical opinion evidence addressed above, and resolving all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor, the Board concludes that service connection 
for vertigo is warranted.  

ORDER

Service connection for benign positional vertigo is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


